DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Independent claims 32, 40 and 46 are allowable and appear generic to the species A-E, or combinations thereof, of the restriction requirement mailed 8.31.2021. The restriction requirement mailed 8.31.2021 is hereby entirely withdrawn; no claims are rejoined. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 32-51 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest (claim 32) an insulator on the substrate and the first and second fin patterns, the insulator including opposite first and second sides extending along a second direction transverse to the first direction, and, a source/drain contact including a first portion, a second portion and a third portion, the first portion directly contacting the first source/drain region, the third portion directly contacting the second source/drain region, and the second portion overlying the insulator and connecting the first claim 40) the first gate structure and the second gate structure are separated from each other by the insulator interposed therebetween, and, a source/drain contact disposed on the insulator and connecting the first source/drain region and the second source/drain region as recited within the context of the claim, and, (claim 46) an insulator disposed on the field insulating layer, covering the insulating pattern, and,  and a source/drain contact disposed on the insulator and connecting the first source/drain region and the second source/drain region as recited within the context of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see p. 11-24, filed 3.8.2022, with respect to overcoming the drawing objections, claim objections, and, 35 USC 112 rejections of the previous Office Action (OA) have been fully considered and are persuasive.  Claims 32-51 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894